DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments filed 1/03/2022 regarding the restriction requirement previously set forth are persuasive, and the restriction requirement is withdrawn.  Claims 1-22 are pending in the application and are examined on the merits.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Williams et al (GB 2,326,113 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Williams et al, optionally in view of Chikako (WO 2019/031430 A1), optionally in view of Itzhak (US 6,733,654 B1) and/or Tamir (US 4,804,478).
A machine translation of Chikako is provided with this action.
	With respect to claim 1, Williams teaches reduction of biofouling in seawater systems through dosing of a suitable biocide e.g. oxidizing agent and copper ion [Abs].  The system includes, given the broadest reasonable interpretation, a feed stream having a feed flow for a membrane (21) which is formed by joining a primary feed stream (5) with a secondary feed stream (27).  The secondary feed 
	Alternatively with respect to the use of a downstream sensor to control dosing, if this is not considered a necessary or at least implicit feature of such systems, feedback control of dosing of chemicals on the basis of sensor readings are sufficiently well known in the art such that it would have been obvious to include in the process taught by Williams for this purpose.  See e.g. Chikako which teaches [Abs] dosing of oxidizing agent, slime control agent, and reducing agent, and particular values e.g. the concentration of the slime control agent are measured directly or indirectly, and are used to control the addition of such an agent.
	Additionally with respect to the use of a side stream which has lower flowrate than the primary stream, if this is not considered a necessary or at least implicit feature of such systems, the use of small portions for side stream treatment is common in the water treatment arts.  See e.g. Itzhak which teaches water treatment in relation to cooling towers and the like [Abs] and suggests an exemplary side stream (in which oxidizing agent may be added) with a flow of e.g. 100-250 m3/hr, where the overall circulation loop includes a rate of 1200 m3/hr [Col. 3 lines 58-59; Col. 4 lines 5-9].  See also Tamir, which teaches side stream treatment within the context of a reservoir with ozone dosing [Abs] and teaches an 3/hr from a total water circulation of about 100 m3/hr [Col. 6 line 30-43].  Williams does not particularly limit the side stream volume and, in view of Itzhak and Tamir, it would be recognized that side streams, including those in which chemical dosing occurs, may be employed which use very small fractions of the overall flow, such that employing a system in which the secondary feed has a smaller flowrate than the primary feed would have been obvious to one of ordinary skill in the art.

    PNG
    media_image1.png
    614
    1000
    media_image1.png
    Greyscale


	With respect to claim 2, as above the system doses biocide based on target concentration for various points in the system.
	With respect to claim 9, the system may employ chlorine [pg. 9].
	With respect to claims 11 and 12, the process diverts a portion of the stream to form the secondary fluid pathway e.g. at 27, which then flows to biocide dosing (25), and then downstream of that dosing on the pathway recombines with the primary fluid pathway e.g. through the various valves (33).
With respect to claim 13, as above such behavior is necessary or implicit over the taught process of Williams or, alternatively, would have been obvious as an implementation of feedback control e.g. as in Chikako.
	With respect to claim 14, the process may employ an RO membrane (23) and produce a permeate and a concentrate [Fig. 1].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Chikako, optionally in view of Itzhak and/or Tamir) in view of Koons (US 7,476,320 B1).
Williams teaches as above, including treating with a biocide at a desired location in a controlled manner.  As above, if e.g. feedback control is not necessary or at least implicit, at minimum it would have been obvious in view of Chikako.  Williams is silent to specific measurement of the flowrate of streams, or comparison to determine target concentrations.
However, such comparison is implicit or at minimum obvious as a standard material balance for calculating the concentration of a species after streams are mixed.  The determination of the amount (e.g. amount per unit time) of biocide added to the system is necessarily a product of the concentration at the point of addition and the flowrate at the point of addition (i.e. concentration X volume, on a timewise basis).  The dosage in the overall feed (and, therefore, at the membrane or the like) would then necessarily include that amount times the overall flowrate i.e. the amount of biocide combined with the amount of solvent.  The use of a simple material balance to compare a dosage in a side stream to a dosage at a target location would have been an obvious engineering calculation within the field.
Further regarding the specific use of flowrate sensors, see e.g. Koons, which teaches split streams with e.g. gas contacting [Abs] e.g. ozone, and teaches that the system may employ flowrate and pressure sensors throughout to assist in control of the system [Col. 7 lines 37-48].  The use of sensors to .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Chikako) in view of Itzhak and/or Tamir.
	See the rejection of claim 1 above.  Williams is silent to the specific proportions of the streams, but both Itzhak and Tamir suggest streams or ranges which encompass less than 10% of the overall flow.
	Regarding the concentration of biocide in particular streams, Williams teaches that biocide dosing is typically about 50 ppb (0.05 ppm) for oxidizing agent and about 5 ppb (0.005 ppm) for copper ion [pg. 10].  This would implicitly or obviously represent the concentration for the feed stream and be less than 1 ppm.  Providing a correspondingly higher secondary feed stream concentration, to allow for the actual feed dosage to reach these levels, would be implicit or at minimum obvious.  Particularly in view of e.g. Itzhak and/or Tamir, in which the side stream may be a small fraction of the overall feed, providing a concentration greater than 1 ppm would have been obvious in the side stream, to reach a lower target in the overall feed (see e.g. the ratios suggested by Tamir, in which the side stream is around 1.7% of the overall stream, such that they overall stream is more than 50 times larger than the side stream).  Regardless, optimization of the specific dosage of the side stream to reach the target concentrations in the overall stream would have been an obvious engineering choice for one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Itzhak and/or Tamir) in view of Chikako and Zeiher et al (US 6,838,002 B2).
	Williams teaches as above and, as above, measurement of concentration is necessary or implicit for proper operation or, alternatively, would have been obvious in view of Chikako.  Williams is silent to any particular types of sensors.

	As such, the use of electrochemical, colorimetric, or potentiometric sensors in the process taught by Williams would have been obvious to provide e.g. ORP or tracer measurements to track concentration of biocides.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Chikako, optionally in view of Itzhak and/or Tamir) in view of Kim et al (Biocide application for controlling biofouling of SWRO membranes…, Desalination 238, 2009).
	Williams teaches as above including use of e.g. chlorine for dosing.  Williams is silent to the use of chlorine dioxide.
	However, Kim teaches a review of biocide options for RO applications [Abs] and teaches that chlorine dioxide is an attractive alternative because, though it may show reduced effectiveness, it also presents lower risk of corrosion and reduces the production of carcinogenic by-products [pg. 47].
	It would have been obvious to one of ordinary skill in the art to modify Williams’ taught process to employ chlorine dioxide because as in Kim, chlorine dioxide is a useful biocide for RO applications and may avoid drawbacks commonly associated with chlorine.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Chikako, optionally in view of Itzhak and/or Tamir) in view of Sheikholeslami et al (Silica and metals removal by pretreatment to prevent fouling of reverse osmosis membranes, Desalination 143, 2002).
Williams teaches as above but is silent to optional pretreatment e.g. based on elevated metal ion content.
	However, Sheikholeslami teaches pretreatment for RO systems to mitigate fouling and teaches that metals and silica, when present, can be removed by suitable precipitation treatment [Abs], and teaches that the nature of pretreatment will depend on the level of fouling potential e.g. as indicated by SDI values or the like, and should be designed based on a chemical and physical analysis of the feed [pg. 256, right column].
	It would have been obvious to one of ordinary skill in the art to modify Williams’ taught process to feature a step of monitoring the feed to detect e.g. fouling potential of metal ions and silica and the like and, depending upon the indicated potential, provide a suitable treatment as suggested by Sheikholeslami.  Selection of a specific threshold value would have been an obvious engineering optimization to balance e.g. membrane efficiency vs treatment cost, and Sheikholeslami already suggests that various thresholds may exist for which extensive treatment is not necessary.
Claims 17, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Itzhak and/or Tamir) in view of Chikako.
	With respect to claim 17, see the rejection of claim 1 above.  Williams teaches or at least suggests a system as claimed, including a membrane, multiple flow paths including a secondary path including dosing of a biocide or the like, and a controller to control dosing of biocide to relevant points in the system.  As above, the use of sensors to effect such control is, if not necessary, implicit or at minimum obvious.
Regarding the use of a biocide pump, Williams is silent to such a feature.  However, Chikako teaches that pumps may be used for dosing of treatment chemicals in a similar system to allow controlling the amount in an appropriate manner [0038].  As such, the use of a pump to dose biocide would have been obvious to include in Williams’ taught system.
With respect to claim 18, as above such a limitation is necessary or at least implicit to Williams’ taught system, as Williams teaches providing desired biocide dosing to particular elements in the system.
With respect to claim 22, as above Williams teaches chlorine may be employed.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (optionally in view of Itzhak and/or Tamir) in view of Chikako, further in view of Koons.
See the rejections of claims 3 and 4 above.  Measurement of flowrate, and computation of simple material balances, would be implicit or at minimum obvious to translate a side stream dosage to an overall feed dosage and thereby control and perform the desired level of treatment in the system taught by Williams.  Further, as in Koons, the use of flowrate sensors to assist control would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777